DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (1/24/21 Remarks: page 6, lines 8-29) with respect to the rejection of claims 1-12 under 35 USC §112 have been fully considered and are persuasive. Therefore, the rejection of claims 1-12 under 35 USC §112 has been withdrawn. However, upon further consideration of the claims as presently amended, a new ground of rejection is made in view of Kitamura (US 20050147308, cited in 12/18/20 Office Action).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, & 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura (US 20050147308, cited in 12/18/20 Office Action).
Claim 1: A method for compressing an image with bit rate control (Kitamura Abstract, image compression with selection of one of two different compression factors), comprising:
compressing data of a current block of a plurality of blocks of the image with a compression level to produce compression data of the current block (Kitamura paragraph 0012, DCT block coding compression of data blocks);
in response to compression of each current block, accumulating a data size of the current block to obtain an accumulated real size corresponding to compressed data of blocks that have been compressed (Kitamura paragraph 0012, compression of data blocks; Kitamura paragraphs 0014-0016, accumulating total quantity of code produced by compression system);
in response to the compression of each current block, accumulating a target block size of the current block to obtain an accumulated target size corresponding to compressed data of blocks that have been compressed (Kitamura paragraph 0012, DCT block coding compression of data blocks; Kitamura paragraphs 0014-0016, set target code quantity); and
adjusting the compression level for a next block according to at least the accumulated real size and the accumulated target size (Kitamura paragraph 0012, DCT block coding compression of data blocks; Kitamura paragraphs 0014-0016, selection between first and second compression systems having different compression factors on the basis of total code quantity (i.e accumulated real size) and target code quantity (i.e. accumulated target size)).
Claim 2: The method of claim 1 (see above), wherein the step of compressing data of the current block with the compression level to produce the compression data of the current block comprises:
converting data of the current block into DCT coefficients (Kitamura paragraphs 0012-0013 & 0038, DCT block encoding);
determining a quantization offset according to the compression level (Kitamura Abstract and claim 3, selection of first or second compression system quantization, Kitamura paragraphs 0033 & 0061, DCT block encoding with determining quantization step (i.e. offset between quantization levels) in accordance with code quantity to be generated (i.e. compression level)); and
quantizing at least one of the DCT coefficients according to a quantization table/matrix and the quantization offset (Kitamura paragraph 0039, quantization of DCT block coding coefficients based on quantization step (i.e. offset between quantization levels) and quantization matrix (each of quantizers 42-1 to 42-n)).
Claim 6: The method of claim 1 (see above), wherein the step of adjusting the compression level for the next block according to at least the accumulated real size and the accumulated target size comprises:
leveling up the compression level if the accumulated real size is higher than or equal to the accumulated target size (Kitamura paragraph 0033, controlling coding such that total code quantity is not larger than target size (i.e. increasing compression level to reduce code quantity to within target); and
leveling down the compression level if the accumulated real size is lower than the accumulated target size (Kitamura paragraphs 0110 & 0112, controlling compression such that total code quantity becomes close to target code quantity (inherently requiring increasing the total code quantity (i.e. reducing compression level) if total code quantity is below target code quantity).
Claim 7: An image compression device for compressing an image with bit rate control (Kitamura Abstract, image compression with selection of one of two different compression factors), comprising:
a compression module, arranged to compress data of a current block of a plurality of blocks of the image with a compression level to produce compression data of the current block (Kitamura paragraph 0012, DCT block coding compression of data blocks);
a bit rate control module, comprising:
a real size accumulating unit, in response to compression of each current block, arranged to accumulate a data size of the current block to obtain an accumulated real size corresponding to compressed data of blocks that have been compressed (Kitamura paragraph 0012, DCT block coding compression of data blocks; Kitamura paragraphs 0014-0016, accumulating total quantity of code produced by compression system);
a target size accumulating unit, in response to the compression of each current block, arranged to accumulate a target block size of the current block to obtain an accumulated target size corresponding to compressed data of blocks that have been compressed (Kitamura paragraph 0012, DCT block coding compression of data blocks; Kitamura paragraphs 0014-0016, set target code quantity); and
a level adjustment unit, arranged to adjust the compression level for a next block according to at least the accumulated real size and the accumulated target size (Kitamura paragraph 0012, DCT block coding compression of data blocks; Kitamura paragraphs 0014-0016, selection between first and second compression systems having different compression factors on the basis of total code quantity (i.e accumulated real size) and target code quantity (i.e. accumulated target size)).
Claim 8: The image compression device of claim 7 (see above), wherein the compression module comprises:
a discrete cosine transform (DCT) unit, arranged to convert data of the current block into DCT coefficients (Kitamura paragraphs 0012-0013 & 0038, DCT block encoding);
a quantization unit, arranged to determine a quantization offset according to the compression level (Kitamura Abstract and claim 3, selection of first or second compression system quantization, Kitamura paragraphs 0033 & 0061, determining quantization step (i.e. offset between quantization levels) in accordance with code quantity to be generated (i.e. compression level)); and quantize at least one of the DCT coefficients according to a quantization table/matrix and the quantization offset (Kitamura paragraph 0039, quantization of DCT coefficients based on quantization step (i.e. offset between quantization levels) and quantization matrix (each of quantizers 42-1 to 42-n)).
Claim 12: The image compression device of claim 7 (see above), wherein the level adjustment unit further:
levels up the compression level if the accumulated real size is higher than or equal to the accumulated target size (Kitamura paragraph 0033, controlling coding such that total code quantity is not larger than target size (i.e. increasing compression level to reduce code quantity to within target; Kitamura paragraphs 0110 & 0112, controlling compression such that total code quantity becomes close to target code quantity); and
levels down the compression level if the accumulated real size is lower than the accumulated target size (Kitamura paragraphs 0110 & 0112, controlling compression such that total code quantity becomes close to target code quantity (inherently requiring increasing the total code quantity (i.e. reducing compression level) if total code quantity is below target code quantity).
Allowable Subject Matter
Claims 3-5 & 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 3 & 9 (and dependent claims 4 & 10), the art of record does not teach or suggest the recited arrangement of determining a minimum preserving size accordance with a minimum preserving block size and a number of blocks that have not been compressed in conjunction with the recited arrangement for compression control based on accumulated real size and target size.
Re claims 5 & 11, the art of record does not teach or suggest the recited arrangement of setting the target block size in accordance with a threshold comparison of a number of blocks that have been compressed in conjunction with the recited arrangement for compression control based on accumulated real size and target size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo discloses an example of a compression system that tallies the frames to be encoded.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663